PER CURIAM.
In the above numbered and entitled cause come the appellees, American Pitch Pine Export Company and American Hardwood Exporters, Ine., through their counsel, Messrs. Spencer, Gidiere, Phelps & Dunbar, and confess that, in the record) and proceedings had before the United States District Court for the Eastern District of Louisiana, there is reversible error.
Because of said error so confessed, it is ordered, adjudged and decreed that the judgment of the said District Court of the United States for the Eastern District of Louisiana in said cause be, and the same is, reversed, and that said canse he, and it is hereby, remanded to the said District Court with instructions to dissolve the injunction pendente lite and to dismiss the petition and intervening petition for want of jurisdiction, at the cost of the appellees.
It is further ordered that the mandate of this court issue without delay.